DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	Applicant’s response from 10/19/2021 is acknowledged.

Claim Rejections - 35 USC § 103

Applicant has amended the claims, and made arguments against the claims as amended.  In view of Applicant’s claim amendments, a modified rejection has been made below, which now renders Applicant’s arguments moot.
 
Claims 10 and 12 are pending, and have been examined herewith.  Newly submitted claims 21-24 are withdrawn from consideration as dependent on withdrawn claim 1.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s independent claim 10, as amended, recites “6-B-naltrexol” and “under conditions . . .”.  A key word search of Applicant’s specification reveals that none of these key words are present in the specification, and thus constitute new matter.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s independent claim 10, as amended, recites “under conditions effective to reverse the carfentanyl overdose”.  Applicant’s specification, as provided for in the 35 U.S.C. 112(a) rejection above, fails to provide written description for this claim term, and that it constitutes new matter.  Further, the claim term “under conditions effective to reverse the carfentanyl dose” is vague and ambiguous because it is unclear what constitutes such conditions, which are effective to reverse the carfentanyl overdose.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180177777 A1 to Ballek (“Ballek”, of record), and further in view of Fomin et al., Human deaths from drug overdoses with carfentanyl involvement—new rising problem in forensic medicine, Medicine (2018) 97:48(e13449) (“Fomin”, of record) and National Institute of Drug Abuse, Naloxone for Opioid Overdose: Life-Saving Science, March 30, 2017, available at https://www.drugabuse.gov/publications/naloxone-opioid-overdose-life-saving-science/naloxone-opioid-overdose-life-saving-science (“NIDA”, of record).
Claim interpretation
The Examiner incorporates by reference her interpretation of Applicant’s claims from the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections above.  Further, “under conditions effective to reverse the carfentanyl dose” is interpreted as intended use of a kit, which is not given any patentable weight.
Rejection
Ballek discloses a kit comprising a formulation that is contained within a sealed package, wherein the formulation comprises: a. about 1-50 weight percent of an immediate release opioid antagonist, based on the total weight of the formulation; and b. about 50-99 weight percent of an extended release opioid antagonist, based on the total weight of the formulation, wherein the opioid antagonist is selected from naloxone, naltrexone, pharmaceutically acceptable salts thereof, or combinations thereof. (claims 8, 13).  The kit may further comprise instructions for use, a device for administering the formulation, or both. (claim 9).  Ballek further discloses a method of treating an opioid overdose, comprising administering said formulation to a human who has overdosed an opioid, such as carfentanyl, fentanyl, etc. ([0008], [0009], [0012], [0016]).  Ballek discloses parenteral administration, selected from intramuscular administration, subcutaneous administration, intravenous administration, or combinations thereof. (claim 19).  The disclosed composition is formulated with a suitable carrier, e.g. aqueous or non-aqueous carriers suitable for parenteral administration. ([0040]).  In some embodiments, the disclosed formulation can be supplied as single dose vials (e.g., 1 mL each) or as multi-dose vials (e.g., 4 mg/10 mL). ([0040]).  The immediate release component comprises a unit dose of one or more opioid antagonists equivalent to about 0.4 to 10.0 mg naloxone. ([0034]).  The extended release component comprises a unit dose of one or more opioid antagonists equivalent to about 1.2-240 mg naloxone.  ([0037]).
Ballek does not disclose in ipsis verbis “in an amount sufficient to provide naltrexone and its active metabolite 6-B-naltrexol as the active ingredients . . . effective to reverse the effects of carfentanyl overdose”, per Applicant’s claims as amended.  
This is remedied by the teachings of Fomin, which provides the following with respect to carfentanyl.  “Carfentanyl induces similar effects to other opioids, however, due to its potency, it also induces strong side effects such as sedation, respiratory depression, rise in systemic blood pressure, temperature and decrease in heart and respiratory rates.[11,13]  Naltrexone is the antidote of carfentanyl, eliminating its effects.[6,12] When treating carfentanyl overdose in animals, 100mg of naltrexone is needed for 1mg of carfentanyl.[12]” (p. 4, col. 1).  
With respect to “6-B naltrexol”, as was noted in the 35 U.S.C. 112(a) rejection  above, this claim term constitutes new matter.  Further, in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) the Court found the additional step of measuring metabolite levels to be well-understood, routine, conventional activity already engaged in by the scientific community because scientists "routinely measured metabolites as part of their investigations into the relationships between metabolite levels and efficacy and toxicity of thiopurine compounds." 566 U.S. at 79, 101 USPQ2d at 1968. Even when considered in combination with the other additional elements, the step of measuring metabolite levels did not amount to an inventive concept, and thus the claims in Mayo were not eligible. 566 U.S. at 79-80, 101 USPQ2d at 1968-69.  Applying this rationale to the instant facts, this additional step of measuring the active metabolite levels of the naltrexone metabolite(s) is well-understood, routine, conventional activity already engaged in by the scientific community because scientists "routinely measured metabolites as part of their investigations into the relationships between metabolite levels and efficacy and toxicity of thiopurine compounds."  
Moreover, a claim to a metabolite may be inherently anticipated by the prior art administration of a compound that invariably forms that metabolite, even if formation of the metabolite is not recognized until years later. Schering Corp. v. Geneva Pharms., 339 F.3d 1373 (Fed. Cir. 2003), review en banc denied, 348 F.3d 992 (Fed. Cir. 2003).
Further, the very steps of what metabolite(s) the kit will provide on administration is in fact an intended use of a kit.  Stated simply, the issue is the effective amount of naltrexone in the kit, which will provide an effective level of drug and/or its active metabolites) on administration/ use.  See also Santarus, Inc. v. Par Pharms., Inc., 694 F.3d 1344 (Fed. Cir. 2012), affirming the district court’s holding that claims directed to certain pharmaceutical compositions would have been obvious. The patent claims at issue recited specific blood serum concentrations following administration, and the prior art did not disclose these concentrations. The court nevertheless found that the prior art rendered the formulation obvious, because “an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations.” Id. at 1354. The court further stated that ”[t]o hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property.” Importantly, the court noted that the specified blood serum concentrations were not only inherent (and thus necessarily associated with the claimed formulation) but also not unexpected in light of the dosages. Id. 
As noted above, Ballek specifically discloses the single use of naltrexone, i.e. not in a combination with other active ingredients, i.e. wherein the opioid antagonist is selected from naloxone, naltrexone, pharmaceutically acceptable salts thereof, or combinations thereof. (claims 8, 13).  Second of all, that it discloses efficacy against more than one opioids, does not in any way take away from the fact that it discloses efficacy against carfentanyl, especially where opiods are typically used singularly in drug use/ abuse.  
As cumulative art, Fomin provides in ipsis verbis: “Naltrexone is the antidote of carfentanyl, eliminating its effects”. (p. 4, col. 1).  It even discloses administration by aerosol, i.e. spray administration by the nasal and/or buccal route.  “Carfentanyl has also been reported to have applications in antiterrorist interventions as incapacitating agent, used by Russian safety forces in the hostage rescue operation in October, 2002, in the Dubrovka theatre, Moscow. Carfentanyl and remifentanil were found on a shirt sample and carfentanyl metabolite norcarfentanyl was found in a urine sample. It is possible that an aerosol containing a mixture of carfentanyl and remifentanil was used.” (p. 4, col. 1).
Ballek does not explicitly disclose spray administration by the nasal and/or buccal route.  As noted above, Fomin does.  Even so, as further cumulative art, NIDA is further used in this rejection below.
NIDA relates to naloxone and naloxone kits for opioid overdose.  Per NIDA, a naloxone distribution programs give naloxone kits to opioid users, their friends and family, and others who may find themselves in a position to save the life of someone at risk of an opioid overdose.  NIDA further discloses a preventive use- namely co-prescribing naloxone with prescription opioids
NIDA discloses that naloxone can be administered by injection or through a nasal spray.
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Ballek, Fomin and NIDA with a reasonable expectation of success in order to practice Applicant’s claimed invention.  The skilled artisan would have been motivated to do so because kits for opioid overdose with an opioid antagonist, such as naltrexone or naloxone, are well known in the art, and such opioid antagonists have been prepared in kits for intranasal administration to opioid users their friends and family, and others who may find themselves in a position to save the life of someone at risk of an opioid overdose.  Moreover, Fomin explicitly discloses in no uncertain terms that naltrexone is the antidote of carfentanyl, eliminating its effects.  Accordingly, it would have been obvious to employ an alternative opioid antagonist, such as naltrexone, in a kit for intranasal administration, guided by the desire to provide alternative opioid antagonists, as needed, in distribution programs for opioid users.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627